UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31 , 20 16 00 0- 0 (Commission file number) INVESTORS HERITAGE CAPITAL CORPORATION (Exact Name of Registrant as Specified in its Charter) KENTUCKY 61-6030333 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 200 Capital Avenue, Frankfort, Kentucky40602 (Address of principal executive offices) (502) 223-2361 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ☒ No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ☒ No ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer☐ Accelerated filer ☐ Non-accelerated filer☐ (Do not check if a smaller reporting company) Smaller reporting company ☒ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ☐ No ☒ Securities registered pursuant to Section 12(g) of the Act: Common Capital Stock par value $1.00 per share (Title of Class) Number of outstanding shares as of May 13, 2016 - 1,117,647.033 1 CONTENTS Page PART I – FINANCIAL INFORMATION ITEM 1. Condensed Consolidated Financial Statements 3 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 ITEM 4. Controls and Procedures 33 PART II – OTHER INFORMATION ITEM 1. Legal Proceedings 34 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 34 ITEM 3. Defaults Upon Senior Securities 34 ITEM 4 . Mine Safety Disclosures 34 ITEM 5. Other Information 34 ITEM 6. Exhibits 34 SIGNATURES 35 EXHIBIT 31.1 EXHIBIT 31.2 EXHIBIT 32 2 PART I – FINANCIAL INFORMATION ITEM 1. Condensed Consolidated Financial Statements INVESTORS HERITAGE CAPITAL CORPORATION Condensed Consolidated Balance Sheets (Unaudited) March 31, December 31, ASSETS Investments: Securities available-for-sale, at fair value: Fixed maturities (amortized cost: $388,993,763 and $399,525,617) $ 408,443,936 $ 409,146,807 Equity securities (cost: $7,452,666 and $7,452,666) 7,922,500 7,616,789 Mortgage loans on real estate 40,796,899 33,174,131 Policy loans 6,609,836 6,702,911 State-guaranteed receivables 7,531,242 7,692,959 Investments in convertible options 807,001 957,405 Other invested assets 2,360,878 2,379,451 Total investments 474,472,292 467,670,453 Cash and cash equivalents 9,342,059 3,619,663 Accrued investment income 4,445,504 5,149,612 Due premiums 2,895,070 2,946,218 Deferred acquisition costs 16,687,341 17,237,522 Value of business acquired 205,377 225,276 Leased property under capital leases 302,154 381,432 Property and equipment 899,669 909,151 Cash value of company-owned life insurance 13,277,374 13,191,773 Other assets 1,395,182 2,374,292 Amounts recoverable from reinsurers 55,548,890 56,332,692 Total assets $ 579,470,912 $ 570,038,084 LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES Policy liabilities: Benefit reserves $ 492,671,492 $ 493,369,378 Unearned premium reserves 7,960,677 8,119,385 Policy claims 2,555,745 2,584,088 Liability for deposit-type contracts 3,392,806 3,400,836 Reserves for dividends and endowments and other 402,936 388,193 Total policy liabilities 506,983,656 507,861,880 Deferred federal income tax liability 4,494,938 1,105,776 Obligations under capital leases 295,502 377,259 Notes payable 1,441,190 1,433,448 Accrued pension liability 5,972,484 6,075,376 Other liabilities 4,410,245 3,933,343 Total liabilities 523,598,015 520,787,082 STOCKHOLDERS' EQUITY Common stock (shares issued: 1,117,647 and 1,117,647) 1,117,647 1,117,647 Paid-in surplus 8,913,360 8,913,360 Accumulated other comprehensive income 7,397,290 757,161 Retained earnings 38,444,600 38,462,834 Total stockholders' equity 55,872,897 49,251,002 Total liabilities and stockholders' equity $ 579,470,912 $ 570,038,084 See notes to condensed consolidated financial statements. 3 INVESTORS HERITAGE CAPITAL CORPORATION Condensed Consolidated Income Statements (Unaudited) Quarter Ended March 31, REVENUE Premiums and other considerations $ 12,662,789 $ 14,726,746 Premiums ceded ) ) Net premiums 9,766,180 11,362,681 Investment income, net of expenses 5,455,667 5,223,812 Net realized gains on investments 326,712 158,828 Other income 353,597 350,441 Total revenue 15,902,156 17,095,762 BENEFITS AND EXPENSES Death and other benefits 11,377,713 11,724,062 Guaranteed annual endowments 99,141 103,396 Dividends to policyholders 79,549 84,285 Increase in benefit reserves and unearned premiums 206,300 1,273,496 Acquisition costs deferred ) ) Amortization of deferred acquisition costs 1,415,077 1,633,163 Commissions 691,116 897,364 Other general and administrative expenses 2,841,342 2,865,069 Total benefits and expenses 15,587,155 17,192,491 INCOME (LOSS) BEFORE FEDERAL INCOME TAXES 315,001 ) PROVISION (BENEFIT) FOR FEDERAL INCOME TAXES Current 110,259 80,037 Deferred ) ) Total federal income taxes 78,750 ) NET INCOME (LOSS) $ 236,251 $ ) BASIC AND DILUTED NET INCOME (LOSS) PER SHARE $ 0.21 $ ) DIVIDENDS PER SHARE $ 0.21 $ 0.21 See notes to condensed consolidated financial statements. 4 INVESTORS HERITAGE CAPITAL CORPORATION Condensed Consolidated Statements of Comprehensive Income (Unaudited) Quarter Ended March 31, NET INCOME (LOSS) $ 236,251 $ ) OTHER COMPREHENSIVE INCOME: Change in net unrealized gains on available-for-sale securities: Unrealized holding gains arising during period 10,461,406 4,999,552 Reclassification adjustment for gains included in income ) ) Adjustment for effects of deferred acquisition costs ) ) Net unrealized gains on investments 9,876,507 4,721,671 Change in defined benefit pension plan: Amortization of actuarial net loss in net periodic pension cost 184,293 190,558 Other comprehensive income before income taxes 10,060,800 4,912,229 Income tax expense 3,420,671 1,670,158 OTHER COMPREHENSIVE INCOME, NET OF TAXES 6,640,129 3,242,071 COMPREHENSIVE INCOME $ 6,876,380 $ 3,169,524 See notes to condensed consolidated financial statements. 5 INVESTORS HERITAGE CAPITAL CORPORATION Condensed Consolidated Statements of Stockholders' Equity (Unaudited) Accumulated Other Total Common Paid-in Comprehensive Retained Stockholders' Stock Surplus Income Earnings Equity BALANCE, JANUARY 1, 2015 $ 1,123,980 $ 8,908,243 $ 12,704,319 $ 37,799,944 $ 60,536,486 Net loss - - - ) ) Other comprehensive income, net - - 3,242,071 - 3,242,071 Cash dividends - - - ) ) BALANCE, MARCH 31, 2015 $ 1,123,980 $ 8,908,243 $ 15,946,390 $ 37,471,583 $ 63,450,196 BALANCE, JANUARY 1, 2016 $ 1,117,647 $ 8,913,360 $ 757,161 $ 38,462,834 $ 49,251,002 Net income - - - 236,251 236,251 Other comprehensive income, net - - 6,640,129 - 6,640,129 Cash dividends - - - ) ) BALANCE, MARCH 31, 2016 $ 1,117,647 $ 8,913,360 $ 7,397,290 $ 38,444,600 $ 55,872,897 See notes to condensed consolidated financial statements. 6 INVESTORS HERITAGE CAPITAL CORPORATION Condensed Consolidated Statements of Cash Flows (Unaudited) Quarter Ended March 31, NET CASH PROVIDED BY OPERATING ACTIVITIES $ 2,101,770 $ 1,619,414 INVESTING ACTIVITIES Purchases of available-for-sale securities ) ) Sales of available-for-sale securities 9,049,595 3,201,808 Maturities of available-for-sale securities 7,007,539 9,618,212 Acquisitions of mortgage loans on real estate ) ) Payments of mortgage loans on real estate 718,524 1,868,887 Payments of state-guaranteed receivables 298,260 298,260 Purchases of convertible options ) - Net change in payable (receivable) for securities 300,000 2,047,167 Net reductions (additions) of other investments 111,648 ) Net additions to property and equipment ) ) NET CASH PROVIDED BY INVESTING ACTIVITIES 4,204,923 3,013,240 FINANCING ACTIVITIES Policyholder account deposits 1,191,586 1,061,173 Policyholder account withdrawals ) ) Payments on notes payable ) ) Proceeds from notes payable 598,852 953,175 NET CASH USED IN FINANCING ACTIVITIES ) ) INCREASE IN CASH AND CASH EQUIVALENTS 5,722,396 3,804,276 Cash and cash equivalents at beginning of period 3,619,663 1,870,867 CASH AND CASH EQUIVALENTS AT END OF PERIOD $ 9,342,059 $ 5,675,143 See notes to condensed consolidated financial statements. 7 INVESTORS HERITAGE CAPITAL CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2016 (Unaudited ) NOTE 1 - Nature of Operations Investors Heritage Capital Corporation is the holding company of Investors Heritage Life Insurance Company; Investors Heritage Printing, Inc., a printing company; Investors Heritage Financial Services Group, Inc., an insurance marketing company; is the sole member of At Need Funding, LLC, a limited liability company that provides advance funding of funerals in exchange for the irrevocable assignment of life insurance policies from other nonaffiliated companies; and is the sole member of Heritage Funding, LLC, a limited liability company that invests in various business ventures. These entities are collectively hereinafter referred to as the “Company”. In excess of 99% of Investors Heritage Capital’s consolidated revenue is generated by Investors Heritage Life. Our principal operations involve the sale and administration of various insurance and annuity products, including, but not limited to, participating and non-participating whole life, limited pay life, universal life, annuity contracts, credit life, credit accident and health and group insurance policies. The principal markets for the Company’s products are in Kentucky, North Carolina, Georgia, Indiana, Michigan, Ohio, Pennsylvania, South Carolina, Tennessee, Texas and Virginia. NOTE 2 - Basis of Presentation The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with U.S. generally accepted accounting principles for interim financial information and the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by U.S. generally accepted accounting principles for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included. Operating results for the quarter ended March 31, 2016 are not necessarily indicative of the results that may be expected for the year ending December 31, 2016. For further information, refer to the consolidated financial statements and footnotes thereto for the year ended December 31, 2015, as included in our Annual Report on Form 10-K. The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes. Actual results could differ from those estimates. Management has evaluated all events subsequent to March 31, 2016 through the date that these financial statements have been issued. NOTE 3 – New Accounting Pronouncements All new accounting standards and updates of existing standards issued through the date of this filing were considered by management and did not relate to accounting policies and procedures pertinent to the Company at this time or were not expected to have a material impact to the consolidated financial statements. Refer to the footnotes to the consolidated financial statements for the year ended December 31, 2015, as included in our Annual Report on Form 10-K, for previously issued standards that have not yet been adopted that are considered applicable to the Company’s current operations. 8 NOTE 4 – Investments Investments in available-for-sale securities are summarized as follows: Gross Gross March 31, 2016 Amortized Unrealized Unrealized Fair Cost Gains Losses Value Fixed maturity securities: U.S. government obligations $ 23,019,613 $ 1,194,824 $ - $ 24,214,437 States and political subdivisions 36,236,423 5,556,512 203,112 41,589,823 Corporate 225,171,081 13,518,854 3,297,725 235,392,210 Foreign 60,742,673 2,386,203 2,433,014 60,695,862 Asset-backed securities 143,552 - 924 142,628 Mortgage-backed securities (MBS): Commercial MBS 6,815,524 398,116 - 7,213,640 Residential MBS 35,932,747 2,283,096 - 38,215,843 Corporate redeemable preferred stock 932,150 54,175 6,832 979,493 Total fixed maturity securities 388,993,763 25,391,780 5,941,607 408,443,936 Equity securities: U.S. agencies 707,900 - - 707,900 Mutual funds 318,284 21,036 - 339,320 Corporate common stock 6,426,482 1,097,089 648,291 6,875,280 Total equity securities 7,452,666 1,118,125 648,291 7,922,500 Total $ 396,446,429 $ 26,509,905 $ 6,589,898 $ 416,366,436 Gross Gross December 31, 2015 Amortized Unrealized Unrealized Fair Cost Gains Losses Value Fixed maturity securities: U.S. government obligations $ 23,373,714 $ 642,038 $ - $ 24,015,752 States and political subdivisions 36,830,198 4,511,826 136,585 41,205,439 Corporate 229,425,035 10,338,999 4,587,896 235,176,138 Foreign 65,010,084 1,731,076 4,682,638 62,058,522 Asset-backed securities 143,552 457 - 144,009 Mortgage-backed securities (MBS): Commercial MBS 6,830,520 148,314 15,592 6,963,242 Residential MBS 37,200,599 1,776,233 62,255 38,914,577 Corporate redeemable preferred stock 711,915 - 42,787 669,128 Total fixed maturity securities 399,525,617 19,148,943 9,527,753 409,146,807 Equity securities: U.S. agencies 707,900 - - 707,900 Mutual funds 318,284 - 14,253 304,031 Corporate common stock 6,426,482 702,497 524,121 6,604,858 Total equity securities 7,452,666 702,497 538,374 7,616,789 Total $ 406,978,283 $ 19,851,440 $ 10,066,127 $ 416,763,596 9 The following table summarizes, for all securities in an unrealized loss position as of the balance sheet dates, the estimated fair value, pre-tax gross unrealized loss and number of securities by length of time that those securities have been continuously in an unrealized loss position. March 31, 2016 December 31, 2015 Gross Number Gross Number Estimated Unrealized of Estimated Unrealized of Fair Value Loss Securities Fair Value Loss Securities Fixed Maturities: Less than 12 months: States and political subdivisions $ 997,580 $ 2,420 1 $ 1,613,415 $ 136,585 2 Corporate 28,148,754 2,257,902 25 55,039,213 3,873,158 52 Foreign 11,222,979 556,908 11 24,154,510 1,418,143 20 Asset-backed securities 142,628 924 1 - - - Commercial MBS - - - 1,447,694 15,592 2 Residential MBS - - - 3,320,890 62,255 2 Corporate redeemable preferred stock 223,250 6,832 1 669,128 42,787 2 Greater than 12 months: States and political subdivisions 549,308 200,692 1 - - - Corporate 7,595,278 1,039,823 6 5,533,581 714,738 4 Foreign 9,497,961 1,876,106 6 6,007,156 3,264,495 4 Total fixed maturities 58,377,738 5,941,607 52 97,785,587 9,527,753 88 Equities: Less than 12 months: Mutual funds - - - 304,031 14,253 1 Corporate common stock 1,753,133 457,659 13 2,449,672 473,551 15 Greater than 12 months: Corporate common stock 314,820 190,632 5 183,960 50,570 3 Total equities 2,067,953 648,291 18 2,937,663 538,374 19 Total $ 60,445,691 $ 6,589,898 70 $ 100,723,250 $ 10,066,127 107 At March 31, 2016, 98.7% of the fixed maturity portfolio had a fair value to amortized cost ratio of greater than 80% and 92.9% of the equity securities portfolio had a fair value to cost ratio of greater than 80%. At December 31, 2015, 97.4% of the fixed maturity portfolio had a fair value to amortized cost ratio of greater than 80%, and 93.4% of the equity securities portfolio had a fair value to cost ratio of greater than 80%. At March 31, 2016 and December 31, 2015, 42.0% and 54.5%, respectively, of the total gross unrealized losses shown above were comprised of fixed maturity securities in the basic industrial sector while 26.9% and 22.6%, respectively, of the gross unrealized losses were comprised of fixed maturity securities in the energy sector, respectively. The majority of these unrealized losses were attributable to credit spread widening across the energy sector and metals/mining subsectors associated with sharp declines in commodity prices. Energy-related companies have been negatively impacted by the rapid decline in oil prices, which has pressured revenues and margins. The metal/mining sub-sector companies are experiencing lower demand for coal, copper, iron ore and other minerals due to the economic slowdown in China in addition to sluggish demand in the United States and Europe and tightening environmental regulation. At March 31, 2016 and December 31, 2015, the unrealized losses associated with our equity securities were primarily attributable to unrealized losses on real estate sector stocks. The increase in unrealized losses is primarily due to equity market conditions rather than credit concerns associated with the positions. 10 The Company’s decision to record an impairment loss is primarily based on whether the security’s fair value is likely to remain significantly below its book value in light of all the factors considered. Factors that are considered include the length of time the security’s fair value has been below its carrying amount, the severity of the decline in value, the credit worthiness of the issuer, and the coupon and/or dividend payment history of the issuer. The Company also assesses whether it intends to sell or whether it is more likely than not that it may be required to sell the security prior to its recovery in value. For any fixed maturity securities that are other-than-temporarily impaired, the Company determines the portion of the other-than-temporary impairment that is credit-related and the portion that is related to other factors. The credit-related portion is the difference between the expected future cash flows and the amortized cost basis of the fixed maturity security, and that difference is charged to earnings. The non-credit-related portion representing the remaining difference to fair value is recognized in other comprehensive income (loss). Only in the case of a credit-related impairment where management has the intent to sell the security, or it is more likely than not that it will be required to sell the security before recovery of its cost basis, is a fixed maturity security adjusted to fair value and the resulting losses recognized in realized gains/losses in the consolidated statements of income. Any other-than-temporary impairments on equity securities are recorded in the consolidated statements of income in the periods incurred as the difference between fair value and cost. B ased on our review, the Company experienced no other-than-temporary impairments during the quarters ended March 31, 2016 or 2015. Management believes that the Company will fully recover its cost basis in the securities held at March 31, 2016, and management does not have the intent to sell nor is it more likely than not that the Company will be required to sell such securities until they recover or mature. The temporary impairments shown herein are primarily the result of the current interest rate and economic environment rather than credit factors that would imply other-than-temporary impairment. Net unrealized gains for investments classified as available-for-sale are presented below, net of the effect on deferred income taxes and deferred acquisition costs assuming that the appreciation (depreciation) had been realized. March 31, December 31, Net unrealized appreciation on available-for sale securities $ 19,920,007 $ 9,785,313 Adjustment to deferred acquisition costs ) ) Deferred income taxes ) ) Net unrealized appreciation on available-for sale securities $ 12,812,197 $ 6,293,702 The amortized cost and fair value of fixed maturity securities at March 31, 2016, by contractual maturity, are presented below. Expected maturities will differ from contractual maturities because borrowers may have the right to call or prepay obligations with or without call or prepayment penalties. Available-for-Sale Amortized Fair Cost Value Due in one year or less $ 12,532,658 $ 12,837,385 Due after one year through five years 89,715,721 97,040,194 Due after five years through ten years 175,500,710 177,807,704 Due after ten years 46,750,085 52,584,113 Due at multiple maturity dates 63,562,439 67,195,047 Corporate redeemable preferred stock 932,150 979,493 Total $ 388,993,763 $ 408,443,936 11 Proceeds from sales and maturities of investments in available-for-sale securities, as well as gross gains and gross losses realized, are presented below. Quarter Ended March 31, Proceeds from sales and maturities $ 16,057,134 $ 12,820,020 Gross realized gains 332,897 160,792 Gross realized losses ) ) The table below shows the change in net unrealized investment gains (losses) and the amount of realized investment gains (losses) on fixed maturities and equity securities in addition to realized investment gains on mortgage loans . Quarter Ended March 31, Change in net unrealized investment gains: Securities available-for-sale: Fixed maturities $ 9,828,983 $ 4,709,640 Equity securities 305,711 131,084 Net realized investment gains: Securities available-for-sale: Fixed maturities $ 326,712 $ 90,859 Equity securities - 67,969 The Company is required to hold assets on deposit for the benefit of policyholders in accordance with statutory rules and regulations. At March 31, 2016 and December 31, 2015, these required deposits had a total fair value of $22,993,666 and $22,899,132, respectively. The Company also engages in commercial and residential mortgage lending. As of March 31, 2016, investments in commercial and residential properties comprised 25.4% and 74.6%, respectively, of the Company’s mortgage portfolio. At December 31, 2015, investments in commercial and residential properties comprised 32.1% and 67.9%, respectively, of the Company’s mortgage portfolio. All commercial mortgage loans as well as residential apartment building loans are either originated in-house or through two mortgage brokers, are secured by first mortgages on the real estate and generally carry personal guarantees by the borrowers. Loan-to-value ratios of 80% or less and debt service coverage from existing cash flows of 115% or higher are generally required. We minimize credit risk in our mortgage loan portfolio through various methods, including stringently underwriting the loan request, maintaining small average loan balances, and reviewing larger mortgage loans on an annual basis. The Company purchases single family residential mortgage loans through the secondary market. Each mortgage loan opportunity is reviewed individually, considering both the value of the underlying property and the credit worthiness of the borrower. We utilize third party servicers to administer these loans. As of March 31, 2016 and December 31, 2015, there were no non-performing loans, loans on nonaccrual status, loans 90 days past due or more, loans in process of foreclosure, or restructured loans. The Company experienced no mortgage loan defaults during the quarters ended March 31, 2016 and 2015. 12 The Company’s investments in mortgage loans, by state, are as follows: March 31, December 31, Illinois $ 5,916,475 $ 6,046,408 Texas 5,712,324 5,694,612 California 5,404,118 3,366,434 Florida 5,322,823 3,906,034 Kentucky 3,173,093 3,241,793 Georgia 3,071,684 2,671,788 Missouri 1,953,893 1,342,845 Ohio 1,663,000 1,692,354 Arizona 1,441,197 774,060 New Jersey 1,308,774 247,723 Colorado 869,027 222,364 Tennessee 867,127 895,607 North Carolina 769,680 353,275 Indiana 755,340 759,139 Nevada 483,937 373,359 Utah 480,203 77,939 West Virginia 404,849 412,250 Pennsylvania 365,800 370,323 South Carolina 217,165 225,881 Massachusetts 197,608 205,469 Idaho 155,084 159,073 Kansas 135,157 135,401 Virginia 128,541 - Total $ 40,796,899 $ 33,174,131 The Company owns certain investments in state-guaranteed receivables. These investments represent an assignment of the future rights to cash flows from lottery winners purchased at a discounted price. Payments on these investments are made by state run lotteries and guaranteed by the states. The state-guaranteed receivables are carried at their amortized cost basis on the balance sheet. At March 31, 2016 , the amortized cost and estimated fair value of state-guaranteed receivables, by contractual maturity, are summarized as follows: Amortized Fair Cost Value Due in one year or less $ 766,219 $ 779,996 Due after one year through five years 2,632,142 2,911,583 Due after five years through ten years 2,958,993 3,729,737 Due after ten years 1,173,888 1,697,959 Total $ 7,531,242 $ 9,119,275 13 The amortized cost of state-guaranteed receivables, by state, is summarized as follows: March 31, December 31, New York $ 3,377,576 $ 3,496,115 Massachusetts 1,976,138 1,991,601 Georgia 1,410,681 1,432,022 Pennsylvania 300,174 294,968 Texas 248,304 243,939 California 163,104 180,143 Ohio 55,265 54,171 Total $ 7,531,242 $ 7,692,959 During the third quarter of 2015, the Company began purchasing investments in convertible fixed maturity securities. Convertible securities feature an option allowing for a portion of the security to be converted into an equity position of the underlying issuer in exchange for a lower coupon rate. In accordance with FASB accounting guidance, this convertible feature must be bifurcated and reported separately on the balance sheet at fair value, with adjustments in fair value recognized in the income statement. Accordingly, the convertible options within our portfolio are reported as investments in convertible options on the balance sheet, and the mark-to-market adjustment associated with the changes in fair value of the convertible options are reported as gains (losses) on investments in convertible options as a component of net investment income. As of March 31, 2016 and December 31, 2015, the total fair value of our investments in convertible options was $807,001 and $957,405, respectively. For the quarter ended March 31, 2016, we recognized a loss on our investments in convertible options of $181,420 relative to the mark-to-market adjustment. Major categories of net investment income are summarized as follows: Quarter Ended March 31, 2016 2015 Fixed maturities $ 4,926,361 $ 4,637,808 Equity securities 67,289 63,291 Mortgage loans on real estate 589,912 558,396 Policy loans 121,310 118,740 State-guaranteed receivables 136,542 140,675 Loss on investments in convertible options ) - Other 53,685 60,652 Gross investment income 5,713,679 5,579,562 Investment expenses 258,012 355,750 Net investment income $ 5,455,667 $ 5,223,812 NOTE 5 – Fair Values of Financial Instruments The fair value of a financial instrument is the estimated amount at which the instrument could be exchanged in an orderly transaction between knowledgeable, unrelated, willing parties, i.e., not in a forced transaction. The estimated fair value of a financial instrument may differ from the amount that could be realized if the security was sold in an immediate sale, e.g., a forced transaction. Additionally, the valuation of investments is more subjective when markets are less liquid due to the lack of market based inputs, which may increase the potential that the estimated fair value of an investment is not reflective of the price at which an actual transaction would occur. 14 The Company holds fixed maturities and equity securities that are measured and reported at fair market value on the balance sheet. The Company is also required to disclose fair value estimates for other financial instruments not required to be carried at market value on the balance sheet. The Company determines the fair market values of its financial instruments based on the fair value hierarchy that requires an entity to maximize the use of observable inputs and minimize the use of unobservable inputs when measuring fair value. The standard describes three levels of inputs that may be used to measure fair value, as follows: Level 1 - Quoted prices in active markets for identical assets or liabilities. Level 2 - Observable inputs other than Level 1 prices such as quoted prices for similar assets or liabilities; quoted prices in markets that are not active; or other inputs that are observable or can be corroborated by observable market data for substantially the full term of the assets or liabilities. Level 3 - Unobservable inputs that are supported by little or no market activity and that are significant to the fair value of the assets or liabilities. The unobservable inputs reflect the Company’s own assumptions about the inputs that market participants would use. The Company has categorized its financial instruments, based on the priority of the inputs to the valuation technique, into the three-level fair value hierarchy. If the inputs used to measure the financial instruments fall within different levels of the hierarchy, the categorization is based on the lowest level input that is significant to the fair value measurement of the instrument. A review of fair value hierarchy classifications is conducted on a quarterly basis. Changes in the valuation inputs, or their ability to be observed, may result in a reclassification for certain financial assets or liabilities. Reclassifications impacting Level 3 of the fair value hierarchy are reported as transfers in/out of the Level 3 category as of the beginning of the period in which the reclassifications occur. Valuation of Investments Reported at Fair Value in Financial Statements The Company’s Level 1 investments include equity securities that are traded in an active exchange market, as well as one U.S. agency equity security whose value is set by government statute. The Company’s Level 2 investments include fixed maturities with quoted prices that are traded less frequently than exchange-traded instruments or instruments whose value is determined using a pricing model with inputs that are observable in the market or can be derived principally from or corroborated by observable market data. This category generally includes the majority of our fixed maturities, where fair values are obtained from a nationally recognized, third-party pricing service as well as our investments in convertible options. These options are bifurcated from the underlying fixed maturity investments and are also valued using observable market data. The Company’s Level 3 investments include financial instruments whose value cannot be obtained through a pricing service and must be determined using pricing models, discounted cash flow methodologies, or similar techniques, as well as instruments for which the determination of fair value requires significant management judgment or estimation. This category currently includes one private equity investment where independent pricing inputs were not able to be obtained. For fixed maturities that may fall within this level, the Company utilizes the assistance of its third-party investment advisor to estimate the fair value based on non-binding broker quotes and internal models using unobservable assumptions about market participants. For the private equity investment, the Company establishes fair value based on the most recent trading activity as well as a review of the underlying financial statements of the entity. 15 The following table presents the Company’s fair value hierarchy for those financial instruments measured and reported at fair value on a recurring basis. March 31, 2016 Level 1 Level 2 Level 3 Total Fixed maturities: U.S. government obligations $ - $ 24,214,437 $ - $ 24,214,437 States and political subdivisions - 41,589,823 - 41,589,823 Corporate - 235,392,210 - 235,392,210 Foreign - 60,695,862 - 60,695,862 Asset-backed securities - 142,628 - 142,628 Mortgage-backed securities: Commercial MBS - 7,213,640 - 7,213,640 Residential MBS - 38,215,843 - 38,215,843 Corporate redeemable preferred stock - 979,493 - 979,493 Total fixed maturities $ - $ 408,443,936 $ - $ 408,443,936 Equity securities: U.S. agencies $ 707,900 $ - $ - $ 707,900 Mutual funds 339,320 - - 339,320 Corporate common stock 6,427,280 - 448,000 6,875,280 Total equity securities $ 7,474,500 $ - $ 448,000 $ 7,922,500 Investments in convertible options $ - $ 807,001 $ - $ 807,001 December 31, 2015 Level 1 Level 2 Level 3 Total Fixed maturities: U.S. government obligations $ - $ 24,015,752 $ - $ 24,015,752 States and political subdivisions - 41,205,439 - 41,205,439 Corporate - 235,176,138 - 235,176,138 Foreign - 62,058,522 - 62,058,522 Asset-backed securities - 144,009 - 144,009 Mortgage-backed securities: Commercial MBS - 6,963,242 - 6,963,242 Residential MBS - 38,914,577 - 38,914,577 Corporate redeemable preferred stock - 669,128 - 669,128 Total fixed maturities $ - $ 409,146,807 $ - $ 409,146,807 Equity securities: U.S. agencies $ 707,900 $ - $ - $ 707,900 Mutual funds 304,031 - - 304,031 Corporate common stock 6,252,858 - 352,000 6,604,858 Total equity securities $ 7,264,789 $ - $ 352,000 $ 7,616,789 Investments in convertible options $ - $ 957,405 $ - $ 957,405 16 The following table provides a summary of changes in fair value of our Level 3 financial instruments reported at fair value. Quarter Ended March 31, Corporate common stock: Beginning balance $ 352,000 $ 384,000 Transfers into Level 3 - - Transfers out of Level 3 - - Purchases - - Sales - - Total gains or losses: Included in earnings - - Included in other comprehensive income 96,000 ) Ending balance $ 448,000 $ 352,000 The Company experienced no transfers between Level 1 and Level 2 during the quarters ended March 31, 2016 or 2015. The Company experienced no transfers between Level 2 and Level 3 during the quarters ended March 31, 2016 or 2015. Transfers in and/or outof Level 3 are primarily attributable to changes in the availability of market observable information and re-evaluation of the observability of pricing inputs. The unrealized gains (losses) on Level 3 investments are recorded as a component of accumulated other comprehensive income (loss), net of tax, in accordance with required accounting for our available-for-sale portfolio. 17 Financial Instruments Disclosed, but not Carried, at Fair Value The following disclosure presents the carrying values and estimated fair values of the Company’s financial instruments disclosed, but not carried, at fair value and the level within the fair value hierarchy at which such assets and liabilities are measured on a recurring basis . The fair values for insurance contracts other than investment-type contracts are not required to be disclosed. The estimated fair value amounts have been determined using available market information and appropriate valuation methodologies. However, considerable judgment was required to interpret market data to develop these estimates. Accordingly, the estimates are not necessarily indicative of the amounts which could be realized in a current market exchange. The use of different market assumptions or estimation methodologies may have a material effect on the fair value amounts. March 31, 2016 Carrying Fair Amount Value Level 1 Level 2 Level 3 Assets: Mortgage loans on real estate: Commercial $ 10,376,044 $ 10,768,460 $ - $ - $ 10,768,460 Residential 30,420,855 32,981,073 - - 32,981,073 Policy loans 6,609,836 6,609,836 - - 6,609,836 State-guaranteed receivables 7,531,242 9,119,275 - 9,119,275 - Other invested assets 2,360,878 2,360,878 - - 2,360,878 Cash and cash equivalents 9,342,059 9,342,059 9,342,059 - - Accrued investment income 4,445,504 4,445,504 - - 4,445,504 Cash value of company-ownedlife insurance 13,277,374 13,277,374 - - 13,277,374 Liabilities: Policyholder deposits (Investment-type contracts) 52,565,115 55,780,331 - - 55,780,331 Policy claims 2,555,745 2,555,745 - - 2,555,745 Obligations under capital leases 295,502 295,502 - - 295,502 Notes payable 1,441,190 1,441,190 - - 1,441,190 December 31, 2015 Carrying Fair Amount Value Level 1 Level 2 Level 3 Assets: Mortgage loans on real estate: Commercial $ 10,655,107 $ 11,080,145 $ - $ - $ 11,080,145 Residential 22,519,024 24,679,435 - - 24,679,435 Policy loans 6,702,911 6,702,911 - - 6,702,911 State-guaranteed receivables 7,692,959 9,094,934 - 9,094,934 - Other invested assets 2,379,451 2,379,451 - - 2,379,451 Cash and cash equivalents 3,619,663 3,619,663 3,619,663 - - Accrued investment income 5,149,612 5,149,612 - - 5,149,612 Cash value of company-owned life insurance 13,191,773 13,191,773 - - 13,191,773 Liabilities: Policyholder deposits (Investment-type contracts) 52,694,746 53,880,242 - - 53,880,242 Policy claims 2,584,088 2,584,088 - - 2,584,088 Obligations under capital leases 377,259 377,259 - - 377,259 Notes payable 1,433,448 1,433,448 - - 1,433,448 18 The following methods and assumptions were used in estimating the fair value disclosures for financial instruments in the accompanying financial statements and notes thereto: Mortgage loans on real estate: The fair values for mortgage loans are estimated using discounted cash flow analyses. For commercial mortgage loans, the discount rate was assumed to be the interest rate of the last commercial mortgage acquired by the Company. For residential mortgage loans, the discount rate was assumed to be the average yield on recent purchases less an expense factor. State-guaranteed receivables: The fair values for state-guaranteed receivables are estimated using discounted cash flow analyses, using the average Citigroup Pension Liability Index in effect at the end of each period. Cash and cash equivalents: The carrying amounts reported for these financial instruments approximate their fair values given the highly liquid nature of the instruments. Cash value of company-owned life insurance: The carrying values and fair values for these policies are based on the current cash surrender values of the policies. Investment-type contracts: The fair value for liabilities under investment-type insurance contracts (accumulation annuities) is calculated using a discounted cash flow approach. Cash flows are projected using actuarial assumptions and discounted to the valuation date using risk-free rates adjusted for credit risk and the nonperformance risk of the liabilities. Notes payable: The fair values for notes payable with floating interest rates and promissory notes approximate the unpaid principal balances on such notes. Policy loans, other invested assets, accrued investment income, policy claims and obligations under capital leases: The carrying values of these instruments approximate their fair values and are disclosed in Level 3 of the hierarchy. NOTE 6 - Earnings per Share Earnings per share of common stock were computed based on the weighted average number of common shares outstanding during each period. The weighted average number of shares outstanding for the quarters ended March 31, 2016 and 2015 were 1,117,647 and 1,123,980, respectively. 19 NOTE 7 - Segment Data The Company operates in four segments as shown in the following table. All segments include both individual and group insurance. Identifiable revenues, expenses and assets are assigned directly to the applicable segment. Net investment income, realized gains and losses, and invested assets are generally allocated to the insurance and the corporate segments in proportion to policy liabilities and stockholders' equity, respectively. Certain assets, such as property and equipment and leased property under capital leases, are allocated between the administrative and financial services segment and the corporate and other segment. Investors Heritage Financial revenue and income associated with credit administrative services is assigned to the administrative and financial services segment, along with fees relative to third party administrative services. Any remaining revenue and income is assigned to the corporate and other segment. Results for the parent company, Investors Heritage Printing, At Need Funding and Heritage Funding, after elimination of intercompany amounts, are allocated to the corporate and other segment. Quarter Ended March 31, Revenue: Preneed and burial products $ 12,757,180 $ 12,131,407 Traditional and universal life products 2,796,393 4,442,464 Administrative and financial services 327,207 302,094 Corporate and other 21,376 219,797 Total revenue $ 15,902,156 $ 17,095,762 Pre-tax income (loss) from operations: Preneed and burial products $ 220,847 $ ) Traditional and universal life products 211,171 71,578 Administrative and financial services 62,437 57,586 Corporate and other ) 20,955 Total pre-tax income (loss) $ 315,001 $ ) NOTE 8 – Federal Income Taxes The provision for federal income taxes is based on the estimated effective annual tax rate. Deferred taxes reflect the net tax effects of temporary differences between the carrying amounts of assets and liabilities for financial reporting purposes and the amounts used for income tax purposes. Income before federal income taxes differs from taxable income principally due to the dividends-received deduction; the 404(k) dividend deduction; the small life insurance company tax deduction; nondeductible travel and entertainment expenses; and non-taxable effects of company-owned life insurance premiums, cash value growth, and death benefit proceeds. We file U.S. federal income tax returns and income tax returns in various state jurisdictions.Our 2012 through 2015 U.S. federal tax years remain subject to income tax examination by tax authorities. We have no known uncertain tax benefits within our provision for income taxes. In addition, we do not believe the Company will be subject to any penalties or interest relative to any open tax years and, therefore, have not accrued any such amounts. However, should such a circumstance arise, it is our policy to classify any interest and penalties (if applicable) as income tax expense in the consolidated financial statements. 20 NOTE 9 – Other Comprehensive Income (Loss) The following tables present the pretax components of the Company’s other comprehensive income (loss), and the related income tax expense (benefit) for each component. Quarter Ended March 31, 2016 Income Tax Expense Pretax (Benefit) Net of Tax Other comprehensive income: Change in net unrealized gains on available-for-sale securities: Unrealized holding gains arising during period $ 10,461,406 $ 3,556,878 $ 6,904,528 Reclassification adjustment for gains included in income ) ) ) Adjustment for effect of deferred acquisition costs ) ) ) Net unrealized gains on investments 9,876,507 3,358,012 6,518,495 Change in defined benefit pension plan: Amortization of actuarial net loss in net periodic pension cost 184,293 62,659 121,634 Total other comprehensive income $ 10,060,800 $ 3,420,671 $ 6,640,129 Quarter Ended March 31, 2015 Income Tax Expense Pretax (Benefit) Net of Tax Other comprehensive income: Change in net unrealized gains on available-for-sale securities: Unrealized holding gains arising during period $ 4,999,552 $ 1,679,372 $ 3,320,180 Reclassification adjustment for gains included in income ) ) ) Adjustment for effect of deferred acquisition costs ) ) ) Net unrealized gains on investments 4,721,671 1,605,368 3,116,303 Change in defined benefit pension plan: Amortization of actuarial net loss in net periodic pension cost 190,558 64,790 125,768 Total other comprehensive income $ 4,912,229 $ 1,670,158 $ 3,242,071 Realized gains and losses on the sales of investments are determined based upon the specific identification method and include provisions for other-than-temporary impairments where appropriate. 21 The change in the components of the Company’s accumulated other comprehensive income, net of tax, are as follows: Unrealized Gains Defined Accumulated (Losses) on Benefit Other Available-For-Sale Pension Comprehensive Securities Plan Income For the quarter ended March 31, 2016: Beginning balance $ 6,293,702 $ ) $ 757,161 Other comprehensive income before reclassifications 6,734,125 - 6,734,125 Amounts reclassified from accumulated other comprehensive income ) 121,634 ) Net current period other comprehensive income 6,518,495 121,634 6,640,129 Ending balance $ 12,812,197 $ ) $ 7,397,290 For the quarter ended March 31, 2015: Beginning balance $ 17,743,407 $ ) $ 12,704,319 Other comprehensive income before reclassifications 3,241,605 - 3,241,605 Amounts reclassified from accumulated other comprehensive income ) 125,768 466 Net current period other comprehensive income 3,116,303 125,768 3,242,071 Ending balance $ 20,859,710 $ ) $ 15,946,390 The following table presents the pretax and the related income tax components of the amounts reclassified from the Company’s accumulated other comprehensive income to the Company’s consolidated statement of income. Quarter Ended March 31, Reclassification Adjustments Unrealized gains on available-for-sale securities: Realized gains on sale of securities (a) $ 326,712 $ 158,828 Income tax expense (c) ) ) Net of tax 215,630 125,302 Defined benefit pension plan: Amortization of actuarial net loss (b) ) ) Income tax benefit (c) 62,659 64,790 Net of tax ) ) Total reclassifications for the period $ 93,996 $ ) (a) These items appear within net realized gains on investments in the consolidated income statements. (b) These items are included in the computation of net periodic pension cost (see Note 10). (c) These items appear within federal income taxes in the consolidated income statements. 22 NOTE 10 – Employee Benefit Plans Investors Heritage Capital Corporation sponsors a noncontributory defined benefit pension plan, which was frozen in 2012 with respect to new benefit accruals. Participants in the plan at the time it was frozen may still continue to earn vesting credit towards their pension plan benefit. The following table provides the components of our net periodic benefit cost: Quarter Ended March 31, Service cost $ - $ - Interest cost 247,610 222,566 Expected return on plan assets ) ) Recognized actuarial net loss 184,293 190,558 Net periodic pension cost $ 156,400 $ 120,055 We previously disclosed in our financial statements for the year ended December 31, 2015 that the Company expected to contribute $300,000 to our defined benefit pension plan during 2016. As of March 31, 2016, the Company had contributed $75,000 to the plan. 23 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations GENERAL Investors Heritage Capital Corporation is incorporated under the laws of the Commonwealth of Kentucky and wholly owns Investors Heritage Life Insurance Company, a life insurance company also incorporated under the laws of the Commonwealth of Kentucky. Investors Heritage Capital also wholly owns Investors Heritage Financial Services Group, Inc., a Kentucky insurance marketing company; Investors Heritage Printing, Inc., a Kentucky printing company that provides printing to Investors Heritage Life and other unaffiliated parties; is the sole member of At Need Funding, LLC, a Kentucky limited liability company that provides advance funding of funerals in exchange for the irrevocable assignment of life insurance policies from other nonaffiliated companies; and is the sole member of Heritage Funding, LLC, a limited liability company that was formed to invest in various business ventures but is currently dormant. Investors Heritage Life offers a full line of life insurance products including, but not limited to, whole life, term life, single premium life, multi-pay life and annuities. Investors Heritage Life’s primary lines of business are insurance policies and annuities utilized to fund preneed funeral contracts, policies sold in the senior wealth transfer market, final expense insurance, credit life and credit disability insurance, group term insurance sold through associations, and term life and reducing term life sold through financial institutions. We continue to actively develop new products and diversify distribution systems in order to broaden our marketing base. In our preneed and burial product segment, we currently market the Legacy Gold and Heritage FX Final Expense products. The Legacy Gold life insurance and annuity product series is sold in the preneed market in conjunction with prearranged funerals. The Legacy Gold series includes both single premium and multi-pay policies, and both underwritten and guaranteed issue options are available. The Heritage FX Final Expense product is a non-participating whole life insurance product with simplified underwriting, sold in the final expense market. The Heritage FX product is structured to allow increased production while mitigating surplus strain through the use of reinsurance. Within our traditional and universal life products segment, we currently market two products geared toward wealth preservation in the senior market – the Heritage Solution, a single premium life policy, and the Heritage Provider, a ten pay whole life and single premium immediate annuity combination. These products are currently being sold exclusively through our partnership with Puritan Financial Group and are being underwritten and issued using a third party underwriter with significant experience in that market. Prior to January 1, 2013, this business was being reinsured under a 50% coinsurance arrangement with Puritan Life Insurance Company of America. Effective January 1, 2013, this coinsurance agreement was amended to reinsure 25% of new business. This reinsurance agreement was terminated with respect to new business effective July 31, 2015, after which time we now retain 100% of new business being produced under the marketing agreement. Investors Heritage Life assumes 75% of the risks on certain policies sold by Puritan Life Insurance Company of America and Sterling Investors Life Insurance Company. The products being assumed are identical to the Heritage Solution and Heritage Provider products currently being written by Investors Heritage Life. However, these reinsurance arrangements allow us to participate in the profitability of these products in certain states where we are not currently marketing. These reinsurance agreements were also terminated with respect to new business effective July 31, 2015. Our traditional and universal life products also include the HLW Choice Whole Life product and the Heritage Protector IV product. The HLW Choice Whole Life product is designed with numerous options and with flexibility to achieve our customers’ goals. The Heritage Protector IV product is a term product marketed primarily by banks and other financial institutions in conjunction with consumer credit. 24 We introduced an association group term product during the second half of 2013. This product provides a monthly renewable term benefit and is being marketed to various association groups. We also market the Heritage Youth Protector, which is a combination term/whole life plan marketed to parents and grandparents, with issue ages of 0-22. The policy is a term policy until age 25 at which time it automatically converts to a whole life policy with increased premium. Waiver of premium and guaranteed insurability option riders are also available. Initial coverage may be purchased in $5,000 increments from $5,000 to $20,000 per child, with single or annual payment options to age 25. At age 25, the policy becomes an annual pay plan. We utilize a combination of yearly renewable term reinsurance and coinsurance to cede life insurance coverage in excess of our desired retention limits, which in most cases is $25,000 per life. Most of our business is written in the smaller face amount markets and, in the past, claims on larger-case ordinary business caused income fluctuations. This lower retention level has stabilized earnings fluctuations. The lowered retention was achieved by maintaining the established reinsurance treaties and adding additional yearly renewable term treaties for amounts between our desired net amount at risk and the previous retention of $100,000. Investors Heritage Life continues to market its third party administrative (“TPA”) services as an additional revenue source. These agreements, for various levels of administrative services on behalf of each company, generate fee income for Investors Heritage Life. We currently have four TPA clients for which we provide tailored services to meet each client’s individual business needs. Two former life insurance holding company clients terminated their agreements effective October 1, 2015 in order to begin performing that work in-house. We have been able to perform our TPA services using our existing in-house resources. CRITICAL ACCOUNTING POLICIES AND ESTIMATES The discussion and analysis of our financial condition and results of operations is based on our consolidated financial statements, which have been prepared in accordance with U.S. generally accepted accounting principles. Preparation of these financial statements requires us to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses. We evaluate our estimates continually, including those related to investments, deferred acquisition costs, value of business acquired, policy liabilities, income taxes, employee benefit plans, regulatory requirements, contingencies and litigation. We base such estimates on historical experience and other assumptions believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. Actual results may differ from these estimates under different assumptions or conditions. We believe the following accounting policies, judgments and estimates are the most critical to the preparation of our consolidated financial statements. Investments in Fixed Maturities, Equity Securities, Mortgage Loans and State-Guaranteed Receivables We hold fixed maturities and equity interests in a variety of companies. Additionally, we originate, underwrite and manage commercial mortgage loans, and we purchase residential mortgage loans through the secondary market. We also own certain investments in state-guaranteed receivables consisting of the future cash flow rights from lottery prize winners. We continuously evaluate all of our investments based on current economic conditions, credit loss experience and other developments. We evaluate the difference between the cost/amortized cost and estimated fair value of our investments to determine whether any decline in fair value is other-than-temporary in nature. This determination involves a degree of uncertainty. 25 If a decline in the fair value of a security is determined to be temporary, the decline is recognized in other comprehensive income (loss) within stockholders’ equity. If a decline in a security’s fair value is considered to be other-than-temporary, we then determine the proper treatment for the other-than-temporary impairment. For fixed maturities, the amount of any other-than-temporary impairment related to a credit loss is recognized in earnings and reflected as a reduction in the cost basis of the security; and the amount of any other-than-temporary impairment related to other factors is recognized in other comprehensive income (loss) with no change to the cost basis of the security. For equity securities, the amount of any other-than-temporary impairment is recognized in earnings and reflected as a reduction in the cost basis of the security. The assessment of whether a decline in fair value is considered temporary or other-than-temporary includes management’s judgment as to the financial position and future prospects of the entity issuing the security. It is not possible to accurately predict when it may be determined that a specific security will become impaired. Future adverse changes in market conditions, poor operating results of underlying investments and defaults on mortgage loan payments could result in losses or an inability to recover the current carrying value of the investments, thereby possibly requiring an impairment charge in the future. Likewise, if a change occurs in our intent to sell temporarily impaired securities prior to maturity or recovery in value, or if it becomes more likely than not that we will be required to sell such securities prior to recovery in value or maturity, a future impairment charge could result. If an other-than-temporary impairment related to a credit loss occurs with respect to a bond, we amortize the reduced book value back to the security’s expected recovery value over the remaining term of the bond. We continue to review the security for further impairment that would prompt another write-down in the book value. We classify our fixed maturities and equity securities as available-for-sale and carry them at fair value on the balance sheet, with unrealized appreciation (depreciation) relating to temporary market value changes recorded as an adjustment to other comprehensive income (loss), net of adjustments to deferred acquisition costs and federal income taxes. Fair value for these investments is determined using Accounting Standards Codification principles covering Level 1, Level 2 and Level 3 instruments as further discussed in Note 5 to the consolidated financial statements. Our fixed maturities are Level 2 instruments, for which the fair value is derived from readily available pricing services utilizing recent trades and broker information. Certain liquid equity securities are considered Level 1 instruments and are valued based on publicly available market quotes in an active market. We hold $448,000 in Level 3 financial instruments, comprising 0.1% of our total investments carried at fair value. Fair value for these instruments is derived from unobservable inputs such as non-binding broker quotes and internal models using unobservable assumptions about market participants. Deferred Acquisition Costs The recovery of deferred acquisition costs is dependent on the future profitability of the underlying business for which acquisition costs were incurred. Each reporting period, we evaluate the recoverability of the unamortized balance of deferred acquisition costs. We consider estimated future gross profits or future premiums, expected mortality or morbidity, interest earned and credited rates, persistency and expenses in determining whether the balance is recoverable. If we determine a portion of the unamortized balance is not recoverable, it is immediately charged to amortization expense. The assumptions we use to amortize and evaluate the recoverability of the deferred acquisition costs involve significant judgment. A revision to these assumptions may impact future financial results. Deferred acquisition costs related to annuities and universal life insurance products are deferred to the extent deemed recoverable and amortized in relation to the present value of actual and expected gross profits on the policies. To the extent that realized gains and losses on securities result in adjustments to deferred acquisition costs related to annuities, such adjustments are reflected as a component of the amortization of deferred acquisition costs. 26 Deferred acquisition costs related to annuities are also adjusted, net of tax, for the change in amortization that would have been recorded if the unrealized gains (losses) from securities had actually been realized. This adjustment is included in the change in net unrealized appreciation (depreciation) on available-for-sale securities, a component of "Accumulated Other Comprehensive Income (Loss)" in the stockholders' equity section of the balance sheet. Policy Liabilities Estimating liabilities for our long-duration insurance contracts requires management to make various assumptions, including policyholder persistency, mortality rates, investment yields, discretionary benefit increases, new business pricing, and operating expense levels. We evaluate historical experience for these factors when assessing the need for changing current assumptions. However, since many of these factors are interdependent and subject to short-term volatility during the long-duration contract period, substantial judgment is required. Actual experience may emerge differently from that originally estimated. Any such difference would be recognized in the current year’s consolidated statement of income. We utilize in-house actuaries in developing our actuarial assumptions and estimates and in monitoring such assumptions and estimates against actual experience. Income Taxes We evaluate our deferred income tax assets, which partially offset our deferred tax liabilities, for any necessary valuation allowances. In doing so, we consider our ability and potential for recovering income taxes associated with such assets, which involve significant judgment. Revisions to the assumptions associated with any necessary valuation allowances would be recognized in the consolidated financial statements in the period in which such revisions are made. Under current tax law, we are allowed to utilize the small life insurance company deduction to limit the federal taxable income associated with Investors Heritage Life annually. Changes in tax law or the growth of the Company’s tax basis assets to an amount greater than $500 million could limit our ability to utilize this deduction in future years, which could give rise to higher current federal income tax expense. Employee Benefit Plans We maintain a defined benefit retirement plan on behalf of our employees. Measurement of the future benefit obligations associated with this plan involves significant judgment, particularly in regard to the expected long-term rate of return on plan assets and the current discount rate used to calculate the present value of future obligations. The long-term rate of return for plan assets is determined based on an analysis of historical returns on invested assets, anticipated future fixed income, equity investment markets, and diversification needs. Long term trends are evaluated relative to current market factors such as inflation, interest rates and investment strategies, including risk management, in order to assess the assumptions as applied to the plan. The discount rate utilized is determined based on reviews of market indices commonly used to measure such liabilities in the industry. Changes in our assumptions can significantly impact the accrued pension liability and net periodic benefit cost recorded in the consolidated financial statements. Additionally, funding of plan liabilities is sensitive to changes in investment returns as well as regulatory changes, which can significantly impact our consolidated financial statements. We continually monitor the performance of plan assets and growth in liabilities and funding necessities, utilizing independent and experienced consultants to assist in plan management. During 2014, the Society of Actuaries released new mortality tables and a new mortality improvement scale for consideration with respect to defined benefit plan liability measurement. Effective December 31, 2015, our plan began utilizing new mortality tables and improvement scales, developed by plan consulting actuaries utilizing the principles underlying the guidance from the Society of Actuaries along with allowable adjustments where warranted. 27 We previously disclosed in our financial statements for the year ended December 31, 2015 that we expected to contribute $300,000 to our defined benefit pension plan during 2016. As of March 31, 2016, the Company had contributed $75,000 to the plan. New Accounting Pronouncements All new accounting standards and updates of existing standards issued through the date of this filing were considered by management and did not relate to accounting policies and procedures pertinent to the Company at this time or were not expected to have a material impact to the consolidated financial statements. Refer to the footnotes to the consolidated financial statements for the year ended December 31, 2015, as included in our Annual Report on Form 10-K, for previously issued standards that have not yet been adopted that are considered applicable to the Company’s current operations. INVESTMENTS, LIQUIDITY AND CAPITAL RESOURCES Investments We maintain a sound, conservative investment strategy. At March 31, 2016, 86.1% of our total invested assets consisted of fixed income securities, compared to 87.5% at December 31, 2015. At March 31, 2016 and December 31, 2015, our fixed income investments were 95.7% and 97.5% investment grade, respectively, as rated by Standard & Poor’s. The Standard & Poor’s average quality rating of our fixed income portfolio holdings as of March 31, 2016 and December 31, 2015 was A. We have reviewed our investment portfolio and do not believe that there are any securities that are other-than-temporarily impaired at March 31, 2016. None of our fixed income assets are in default and there has been no material change in the distribution of our fixed income portfolio. We recorded no other-than-temporary impairment charges in the consolidated statements of income during the quarters ended March 31, 2016 or 2015. At March 31, 2016, 98.7% of our fixed maturity portfolio had a fair value to amortized cost ratio of greater than 80% and 92.9% of our equity securities portfolio had a fair value to cost ratio of greater than 80%. At December 31, 2015, 97.4% of our fixed maturity portfolio had a fair value to amortized cost ratio of greater than 80%, and 93.4% of our equity securities portfolio had a fair value to cost ratio of greater than 80%. At March 31, 2016 and December 31, 2015, 42.0% and 54.5%, respectively, of the total gross unrealized losses in our fixed maturities and equities portfolio were comprised of fixed maturity securities in the basic industrial sector while 26.9% and 22.6%, respectively, of the gross unrealized losses were comprised of fixed maturity securities in the energy sector, respectively. The majority of these unrealized losses were attributable to credit spread widening across the energy sector and metals/mining subsectors associated with sharp declines in commodity prices. Energy-related companies have been negatively impacted by the rapid decline in oil prices, which has pressured revenues and margins. The metal/mining sub-sector companies are experiencing lower demand for coal, copper, iron ore and other minerals due to the economic slowdown in China in addition to sluggish demand in the United States and Europe and tightening environmental regulation. We continuously monitor the investment risk within our portfolio, including the risk associated with subprime lending with our CMO investments. As of March 31, 2016, we have no investments with any level of direct subprime exposure. Additionally, we have no Alt-A bond exposure within our current holdings. We have an investment advisory agreement with an independent third-party investment advisor to purchase common and preferred stocks in stable areas within the real estate sector. The investment advisor has a history of strong performance within these markets. The majority of these funds have been invested in a diversified assortment of regularly traded, exchange listed common stocks. As of March 31, 2016, the largest individual stock position within this group had a fair value of approximately $426,000. We believe the unrealized losses in our common stock portfolio are temporary in nature given the credit quality of the issuers. We believe that these investments will generate positive future results by providing a slightly increased and fully managed exposure to equity markets. 28 Additionally, we engage in commercial and residential mortgage lending. As of March 31, 2016 and December 31, 2015, investments in commercial properties comprised 25.4% and 32.1%, respectively, of our mortgage portfolio. Our commercial and residential apartment building mortgage loans are either originated in-house or through two mortgage brokers, are secured by first mortgages on the real estate and generally carry personal guarantees by the borrowers. Loan-to-value ratios of 80% or less and debt service coverage from existing cash flows of 115% or higher are generally required. We minimize credit risk in our mortgage loan portfolio through various methods, including stringently underwriting the loan request, maintaining small average loan balances, and reviewing larger mortgage loans on an annual basis. As of March 31, 2016 and December 31, 2015, investments in residential mortgage loans comprised 74.6% and 67.9%, respectively, of our mortgage portfolio. We purchase single family residential mortgage loans through the secondary market. Each mortgage loan opportunity is reviewed individually, considering both the value of the underlying property and the credit worthiness of the borrower. We utilize third party servicers to administer these loans. We currently anticipate evaluating and making additional residential mortgage loan investments assuming they meet our investment goals and criteria. As of March 31, 2016, our average loan balance is $174,346 and the average loan-to-value is 61%. The largest loan currently held is $926,012. Our mortgage loans are spread across properties located in 23 states, with approximately 70.1% of our loans located in the states of Illinois, Texas, Florida, California, Kentucky, and Georgia. At March 31, 2016 and December 31, 2015, 8.6% and 7.1% of invested assets consisted of mortgage loans, respectively. We are familiar with our mortgage loan markets and given our low loan-to-value ratios, we do not believe that there is a significant risk of loss on our mortgage loan portfolio. We have been successful in adding value to the total investment portfolio through mortgage loan originations and secondary market purchases due to the fact that yields realized from the mortgage loan portfolio are generally higher than yields realized from fixed income investments. Value has also been added because the mortgage loan portfolio has consistently performed well. As of March 31, 2016, we had no non-performing loans, loans on nonaccrual status, loans 90 days past due or more, loans in process of foreclosure, or restructured loans. We own certain investments in state-guaranteed receivables. These investments represent an assignment of the future rights to cash flows from lottery winners purchased at a discounted price. Payments on these investments are made by state run lotteries and guaranteed by the states. As these payment streams are secured by the states themselves, a key function of our due diligence is the assessment of the states’ ability to meet these obligations. Additionally, each state generally withholds income tax from each payment for which we must file for reimbursement of such tax annually. We carry the state-guaranteed receivables at their amortized cost basis on the balance sheet. As of March 31, 2016, we held approximately $7,531,000 in state-guaranteed receivables, with the largest concentrations in the states of New York, Massachusetts and Georgia totaling approximately $3,378,000, $1,976,000 and $1,411,000, respectively. At March 31, 2016 and December 31, 2015, 1.6% of invested assets consisted of state-guaranteed receivables. During the third quarter of 2015, with the assistance and under the active management of our external third party investment advisor, we began purchasing investments in convertible fixed maturity securities. Convertible securities feature an option allowing for a portion of the security to be converted into an equity position of the underlying issuer in exchange for a lower coupon rate. In accordance with FASB accounting guidance, this convertible feature must be bifurcated and reported separately on the balance sheet at fair value, with adjustments in fair value recognized in the income statement. Accordingly, the convertible options within our portfolio are reported as investments in convertible options on the balance sheet, and the mark-to-market adjustment associated with the changes in fair value of the convertible options are reported as gains (losses) on investments in convertible options as a component of net investment income. As of March 31, 2016 and December 31, 2015, the total fair value of our investments in convertible options was $807,001 and $957,405. For the quarter ended March 31, 2016, we recognized a loss on our investments in convertible options of $181,420 relative to the mark-to-market adjustment. 29 Liquidity and Capital Resources Investors Heritage Life’s principal sources of cash flow used to meet short-term and long-term cash requirements are insurance premiums, which include mortality and expense charges, investment income, and administrative service fees. Investors Heritage Life’s short-term obligations consist primarily of policyholder benefits and operating expenses. Investors Heritage Life has historically been able to meet these obligations out of operating cash, premiums and investment income. Investors Heritage Life’s principal long-term obligations are fixed contractual obligations incurred in the sale of its life insurance products. The premiums charged for these products are based on conservative and actuarially sound assumptions as to mortality, persistency and interest. We believe these assumptions will produce revenues sufficient to meet our future contractual benefit obligations and operating expenses, and provide an adequate profit margin. Investors Heritage Capital’s principal sources of cash flow are rental income, dividends from its subsidiaries and proceeds received under company-owned life insurance policies. Investors Heritage Capital’s principal long-term obligations are payments on long-term debt and stock purchased under the put option through the IHCC Retirement Savings Plan and Trust, which is now frozen with respect to new contributions. Investors Heritage Life’s conservative approach in the product development area and the strength and stability of its fixed income and mortgage loan portfolios provide adequate liquidity both in the short-term and the long-term. We assess our compliance with prescribed debt covenant requirements as outlined in the terms of each debt agreement at least annually, if not otherwise required in the debt agreement. Management has assessed our position and as of March 31, 2016, we are in compliance with all debt covenant requirements. We are not aware of any commitments or unusual events that could materially affect capital resources. We have the option to prepay certain notes payable at our discretion prior to their maturity dates. We will continue to explore various opportunities including mergers and acquisitions and purchasing blocks of business from other companies, which may dictate a need for either long-term or short-term debt. There are no restrictions as to use of funds except the restriction on Investors Heritage Life as to the payment of cash dividends to Investors Heritage Capital. RESULTS OF OPERATIONS Overview Premiums earned (net of reinsurance) were $9,766,180 for the first quarter of 2016 (a decrease of 14.1% compared to the first quarter of 2015). This decrease is primarily due to lower direct and assumed premiums relative to the Puritan product offerings in comparison to the corresponding period in 2015. 30 Net investment income was $5,455,667 for the first quarter of 2016 (an increase of 4.4% compared to the first quarter of 2015). The increase in investment income is primarily due to investment income earned on the make whole call of a bond in the first quarter of 2016, an increase in investment income earned on mortgage loans associated with our increased mortgage loan investments and reduced investment expenses. These increases were partially offset by the loss recognized on our convertible options due to the mark-to-market adjustment. We continue to seek high quality investments while considering alternative investments that can be used to enhance future investment income. Net realized gains were $326,712 and $158,828 for the quarters ended March 31, 2016 and 2015, respectively. The realized gains recognized in the first quarter of 2016 were principally attributable to gains realized on the strategic sale of certain bonds in order to reduce single issuer exposures. We experienced no other-than-temporary impairments during the quarters ended March 31, 2016 or 2015. Other income was $353,597 for the first quarter of 2016 (an increase of 0.9% compared to the first quarter of 2015). The increase in the current quarter is due primarily to increases in policy counts for our life insurance company clients. Total benefits and expenses were $15,587,155 for the first quarter of 2016 (a decrease of 9.3% compared to the first quarter of 2015). The decrease is primarily due to reduced death benefits due to more favorable mortality experience in comparison to the prior period as well as lower commissions and a reduction in the increase in reserves due to the lower new premium volume previously discussed. After providing for federal income taxes, our net income was $236,251 with net income per share of $0.21 for the first quarter of 2016 as compared to a net loss of $72,547 with a net loss per share of $0.06 for the first quarter of 2015. We declared a dividend of $0.21 per share on February 11, 2016 to shareholders of record on March 18, 2016. This dividend was paid on April 7, 2016. Business Segments FASB guidance requires a "management approach" in the presentation of business segments based on how management internally evaluates the operating performance of business units. The discussion of segment operating results that follows is being provided based on segment data prepared using this methodology. Preneed & Burial Products Preneed and burial products include both life and annuity products sold by funeral directors or affiliated agents to fund prearranged funerals. Revenues for this segment were $12,757,180 for the first quarter of 2016 (an increase of 5.2% compared to the first quarter of 2015). This increase was predominantly due to stronger sales of our preneed products coupled with increased investment income and realized gains in comparison to the prior period. Pre-tax income from operations was $220,847 for the quarter ended March 31, 2016 compared to a pre-tax loss of $246,848 for the quarter ended March 31, 2015, respectively. The increase in pre-tax income for the current quarter was due primarily to the revenue increases discussed above coupled with more favorable mortality experience in comparison to the prior period. Traditional & Universal Life Products Traditional and universal life products include traditional life and group life insurance products, certain annuities and universal life products. Revenues for this segment were $2,796,393 for the first quarter of 2016 (a decrease of 37.1% compared to the first quarter of 2015). This decrease was primarily due to the reduction in direct and assumed premiums generated from the Puritan product offerings in comparison to the prior period. 31 Pre-tax income from operations was $211,171 for the quarter ended March 31, 2016 compared to pre-tax income of $71,578 for the quarter ended March 31, 2015. While new sales of the Puritan product offerings were significantly reduced, the increases in investment income and capital gains along with favorable mortality experience when compared to the prior period resulted in increased pre-tax income. Administrative & Financial Services Administrative and financial services include the administration of credit life and credit accident and health insurance products. We reinsure 100% of the related underwriting risk on credit products currently produced within this segment. Accordingly, credit product revenue is generated primarily from initiation fees as well as fees for servicing and administering the credit business for our reinsurers. Because the credit product revenue is fee-based, performance is in direct relation to new premium production coupled with fees generated as premiums are earned. Premium production within this segment is also significantly affected by economic conditions within our credit markets, particularly Kentucky. In addition to credit administration, this segment includes fees generated relative to our third party administrative relationships. We currently provide tailored administrative services for four unaffiliated life insurance companies. Services provided to each company vary based on their needs and can include some or all aspects of back-office accounting, actuarial services and policy administration. Two former life insurance holding company clients terminated their agreements effective October 1, 2015 in order to begin performing that work in-house. Revenues for this segment were $327,207 for the first quarter of 2016 (an increase of 8.3% compared to the first quarter of 2015). Pre-tax income from operations was $62,437 for the quarter ended March 31, 2016 compared to pre-tax income of $57,586 for the quarter ended March 31, 2015. The increases in revenue and pre-tax income were due to the fact that our life insurance company clients have experienced increased policy counts which have resulted in an increase in our monthly fees. Corporate & Other Corporate and other consists of corporate accounts measured primarily by stockholders’ paid-in capital, contributed surplus, earned surplus, property and equipment, corporate-owned life insurance and other minor business lines which include group annuities and group and individual accident and health products. Revenues for this segment were $21,376 for the first quarter of 2016 (a decrease of 90.3% compared to the first quarter of 2015). Pre-tax loss from operations was $179,454 for the quarter ended March 31, 2016 compared to pre-tax income from operations of $20,955 for the quarter ended March 31, 2015. Results for the quarter ended March 31, 2016 were significantly impacted by the mark-to market adjustment on our investments in convertible options that reduced investment income and pre-tax income by $181,420. While we continue to focus on expanding the operations of Investors Heritage Financial and At Need Funding, less than 1% of our consolidated revenues were generated by our non-life subsidiaries. During the quarter ended March 31, 2016, Investors Heritage Capital did not receive any dividends or distributions from any of its subsidiaries. The potential exists for dividend payments and distributions over the remainder of 2016 as any needs arise. Federal Income Taxes The provision (benefit) for federal income taxes is based on our expected effective annual tax rate. Deferred taxes reflect the net tax effects of temporary differences between the carrying amounts of assets and liabilities for financial reporting purposes and the amounts used for income tax purposes. Income before federal income taxes differs from taxable income principally due to the dividends-received deduction; the 404(k) dividend deduction; the small life insurance company tax deduction; nondeductible travel and entertainment expenses; and non-taxable effects of company-owned life insurance premiums, cash value growth and death benefit proceeds. Our effective tax rate was 25.0% for the quarters ended March 31, 2016 and 2015, respectively. 32 OFF-BALANCE SHEET ARRANGEMENTS We have no significant off-balance sheet arrangements as of March 31, 2016. FORWARD LOOKING INFORMATION We caution readers regarding certain forward-looking statements contained in this report and in any other statements made by us or on our behalf, whether or not in future filings with the Securities and Exchange Commission. Forward-looking statements are statements not based on historical information and which relate to future operations, strategies, financial results, or other developments. Statements using verbs such as “expect”, “anticipate”, “believe” or words of similar import generally involve forward-looking statements. Without limiting the foregoing, forward-looking statements include statements which represent our beliefs concerning future levels of sales and redemptions of Investors Heritage Life’s products, investment spreads and yields, or our earnings and profitability. Forward-looking statements are necessarily based on estimates and assumptions that are inherently subject to significant business, economic and competitive uncertainties and contingencies, many of which are beyond our control and many of which are subject to change. These uncertainties and contingencies could cause actual results to differ materially from those expressed in any forward-looking statements made by us or on our behalf. Whether or not actual results differ materially from forward-looking statements may depend on numerous foreseeable and unforeseeable factors and developments. Some of these may be national in scope, such as general economic conditions, changes in tax law and changes in interest rates. Some may be related to the insurance industry generally, such as pricing competition, regulatory developments, industry consolidation and the effects of competition in the insurance business from other insurance companies and other financial institutions operating in our market area and elsewhere. Others may relate to us specifically, such as credit, volatility and other risks associated with our investment portfolio. We caution that such factors are not exclusive. We disclaim any obligation to update forward-looking information. ITEM 4. Controls and Procedures As of the end of the period covered by this Form 10-Q, we performed an evaluation, under the supervision and with the participation of management, including our Company’s Chief Executive Officer and Chief Financial Officer, of the effectiveness of the design and operation of our disclosure controls and procedures as defined in Rules 13a-15(e) and 15d-15(e) of the Securities Exchange Act of 1934. Based upon that evaluation, the Chief Executive Officer and Chief Financial Officer concluded that our disclosure controls and procedures are effective in timely alerting them to material information relating to the Company (including its consolidated subsidiaries) required to be included in this Quarterly Report on Form 10-Q. There have been no changes in our internal control over financial reporting identified by that evaluation that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting during this most recent quarter or subsequent to the date we carried out our evaluation. 33 PART II – OTHER INFORMATION ITEM 1. Legal Proceedings Investors Heritage Capital is not involved in any legal proceedings. From time to time Investors Heritage Life is involved in litigation relating to claims arising out of its operations in the normal course of business. As of May 13, 2016, Investors Heritage Life is not a party to any legal proceedings, the adverse outcome of which, in management’s opinion, individually or in the aggregate, would have a material adverse effect on our financial condition or results of operations. ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds (a) There were no sales of unregistered securities during the period covered by this report. (b) Not applicable. (c) The following table provides information about issuer repurchases of securities for the period covered by this report: Total Number of Maximum Number Total Average Shares Purchased as of Shares That May Number Price Part of Publicly Yet Be Purchased of Shares Paid Per Announced Plans Under the Plans Period Purchased Share or Programs or Programs January 1, 2016 - January 31, 2016 - $ - - - February 1, 2016 - February 29, 2016 - March 1, 2016 - March 31, 2016 - ITEM 3. Defaults Upon Senior Securities None ITEM 4. Mine Safety Disclosures None ITEM 5. Other Information None 34 ITEM 6. Exhibits 31.1 & Certifications pursuant to Securities and Exchange Act Rule 13a-14(a)/15d-14(a), as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Certifications Pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 101.INS** XBRL Instance 101.SCH** XBRL Taxonomy Extension Schema 101.CAL** XBRL Taxonomy Extension Calculation 101.DEF** XBRL Taxonomy Extension Definition 101.LAB** XBRL Taxonomy Extension Labels 101.PRE** XBRL Taxonomy Extension Presentation ** XBRL information is furnished and not filed or a part of a registration statement or prospectus for purposes of sections 11 or 12 of the Securities Act of 1933, as amended, is deemed not filed for purposes of section 18 of the Securities Exchange Act of 1934, as amended, and otherwise is not subject to liability under these sections. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. INVESTORS HERITAGE CAPITAL CORPORATION BY:/s/Harry Lee Waterfield II Harry Lee Waterfield II DATE: May 13, 2016 President BY:/s/Larry Johnson Larry Johnson DATE: May 13, 2016 Vice President - Chief Financial Officer 35
